Citation Nr: 1431941	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to the service-connected lumbar spine herniated disc with sciatica.

2.  Entitlement to service connection for a right hip condition, to include as secondary to the service-connected lumbar spine herniated disc with sciatica.

3.  Entitlement to service connection for a muscle headache (back of the neck) condition, to include as secondary to the service-connected lumbar spine herniated disc with sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded the case in April 2012 for further development.  The mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268(1998). 

The Veteran testified before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing has been reviewed and is of record.

The issue entitlement to service connection for a right knee condition, to include as secondary to the service-connected lumbar spine herniated disc with sciatica, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's right hip condition manifested during service, is causally or etiologically related to service, or caused or aggravated by his service-connected lumbar spine herniated disc with sciatica.

2.  The preponderance of the evidence weighs against a finding that the Veteran's muscle headache (back of the neck) condition manifested during service, is causally or etiologically related to service, or caused or aggravated by his service-connected lumbar spine herniated disc with sciatica.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip condition have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  The criteria for service connection for a muscle headache (back of the neck) condition have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in letters from March, August, and September 2008.  The claim was subsequently readjudicated, most recently in a November 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and medical treatment records are in the file.  In addition, non-VA treatment records have been obtained and associated with the file.  
In November 2012, the Veteran indicated he had no more evidence to submit.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran underwent VA examinations in March 2009 and May 2012.  The reports and medical opinions are in the claims file.  The Board finds that taken together, these examinations are adequate; the included a review of the claims file, thorough examination of the Veteran, and supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 

Service connection may also be granted under a theory of secondary service connection, where there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Here, the Veteran asserts he has a right hip and muscle headaches (back of the neck) conditions, secondary or aggravated by his service-connected lumbar spine herniated disc with sciatica, and he claims service connection is warranted.  Although the Veteran testified that his claimed conditions are specifically secondary to his back disability, VA must also consider service connection on any applicable and pertinent basis regardless of the Veteran's contentions in respect to his present claims, including those unknown to the Veteran.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  Nonetheless, the Board finds that service connection is not warranted on any basis.

First, service connection is not warranted on a direct basis.  In a March 2009 VA examination, the Veteran was diagnosed with a right hip strain, and he is competent to report his muscle headaches condition.  See Jandreau, 492 F.3d 1372.  Nonetheless, the preponderance of the evidence weighs against a finding that the Veteran's right hip and muscle headaches conditions were incurred in service or have been present since service.  The Veteran testified he did not injure his hip in service, problems with his "right side" did not appear until after service, and did not have any relevant inservice occurrence related to his headaches.  Indeed, service treatment records-including entrance and separation examinations and reports of medical history-do not document any relevant treatment or diagnosis.  And, in a May 2012 VA examination, the Veteran reported the onset of his hip pain seven years prior, and for his headaches five years prior.  In an August 2008 statement, the Veteran reported that he had experienced right hip pain since two years prior.  The Board notes that, altogether, the aforementioned evidence weighs against a finding that the dates of onset of the Veteran's right hip and headaches conditions were during or immediately after service, or that these conditions have continued since then.

For the foregoing reasons, the preponderance of the evidence shows that the Veteran's right hip and headaches conditions were not manifested during service and have not continued since service separation.  There is no indication of in-service incurrences for these conditions and the Veteran is not entitled to service connection on a direct basis.
  
Service connection for these conditions is not warranted on a secondary basis.  The preponderance of the evidence weighs against a finding that the Veteran's right hip or headaches conditions are related to or were aggravated by his service-connected lumbar spine herniated disc with sciatica.  The Veteran underwent a May 2012 VA examination on his claims conditions.  The examiner opined that the Veteran's right hip and headaches conditions are not secondary to or aggravated by his back disability because the Veteran's back disability is not an etiological factor for these conditions.

The Board has considered the Veteran's lay statements that he believes there is a relationship between his right hip and headaches conditions and his service-connected lumbar spine herniated disc with sciatica, including his assertions that his right hip pain and headaches are caused by overcompensating and overusing his right side and by his orthopedic issues, respectively.  The Veteran is competent to testify as to his observations, but he has not demonstrated that he is an expert when it comes to diagnosis or etiology of orthopedic and internal medicine conditions.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the right hip and headache disabilities at issue in this case could have multiple possible causes and thus, fall outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  Moreover, even if credible and competent as to his observations, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professional discussed above.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  

For the foregoing reasons, the preponderance of the evidence weighs against a finding that the Veteran's right hip and headaches conditions are related to service or to his service-connected lumbar spine herniated disc with sciatica, or that they were aggravated by his service-connected lumbar spine herniated disc with sciatica; there is no doubt to be resolved; and the Veteran's claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right hip condition, to include as secondary to the service-connected lumbar spine herniated disc with sciatica, is denied.

Service connection for a muscle headache (back of the neck) condition, to include as secondary to the service-connected lumbar spine herniated disc with sciatica, is denied.


REMAND

Further development is required prior to adjudicating the Veteran's claim related to his right knee.

The Veteran testified that his claimed right knee is only secondary to his back disability, adding that no in-service injury occurred.  However, a February 1984 service treatment record reflects that the Veteran received treatment for right knee pain following trauma caused by a generator falling on the Veteran's knee.  The Veteran was diagnosed with a right knee strain during the March 2009 VA examination and the file reflects a relevant in-service injury.  Thus, an opinion is required to clarify whether the Veteran's right knee condition is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the May 2012 VA opinion for review and a supplemental addendum, or to a qualified medical professional if the examiner is unavailable. 

If that examiner determines that another examination is necessary, one should be scheduled.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The examiner is requested to specifically address the following:

(a) Whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed right knee condition is related to service (to include the trauma sustained in February 1984).

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


